IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: N.C.M.L., A MINOR                   : No. 183 MAL 2020
                                           :
                                           :
PETITION OF: E. AND D. N., MATERNAL        : Petition for Allowance of Appeal
GRANDPARENTS                               : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of June, 2020, the Petition for Allowance of Appeal is

DENIED.